PER CURIAM.
The plaintiff husband sued for divorce on the ground of cruel and inhuman treatment. The wife answered with a prayer for a dismissal. The parties have been married since 1919 and have one child, a daughter who has long since attained her majority. Plaintiff appeals from the resulting decree of dismissal.
We have examined the record and read the briefs with care. The appeal presents no questions of law *400compelling consideration. The learned trial judge has a wide and long experience in matters of this ldnd. He saw and heard the witnesses and, under the circumstances, is in a favored position from whence to resolve the merits. Our own reading of the testimony leads us to the same conclusions and gives further confirmation to his judgment.
Finding no error, we affirm the decree.